Citation Nr: 0918729	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hydrocele.

2.  Entitlement to service connection for a left inguinal 
hernia, to include as secondary to a left hydrocele.

3.  Entitlement to service connection for a right inguinal 
hernia and the residuals of right hernia repair, to include 
as secondary to a left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims sought.

In September 2006, the Veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO in Montgomery.  A transcript of this 
hearing has been associated with the claims folder.

In June 2007, the Board remanded the claims for additional 
development, a new VA examination, and adjudicative action.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The Veteran's left hydrocele existed prior to service, 
and did not undergo an increase in disability during service.

2.  The Veteran's left inguinal hernia is not etiologically 
related to service.

3.  The Veteran's right inguinal hernia that underwent repair 
in approximately 1992 was not etiologically related to 
service, and he is not currently diagnosed with a right 
inguinal hernia.


CONCLUSIONS OF LAW

1.  A left hydrocele was not incurred in or aggravated due to 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).

2.  A left inguinal hernia was not incurred in or aggravated 
due to active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A right inguinal hernia and the residuals of its repair 
were not incurred in or aggravated due to active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see   38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claims on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until March 2006.  The Board finds, however, that 
any error in providing notice was nonprejudical to the 
Veteran.  Since the time of his original claims in April 
2002, the Veteran's claims have undergone extensive 
development.  They have been appealed to the Board and 
remanded to ensure compliance with VA's duty to assist.  
During this time, the Veteran has been consistently provided 
with the information needed to develop his claims.  The Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims for service connection, and thus 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
the RO has readjudicated the Veteran's claim since he was 
provided with the proper notification, which renders any 
defect harmless.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims, including VA medical 
records, and, as warranted by law, affording VA examinations.  
The Board acknowledges that in his personal hearing, the 
Veteran spoke of private records that were not located in the 
file.  In its June 2007 remand, the RO was instructed to 
invite the Veteran to provide the missing records.  It was 
also instructed to provide the appellant with Form 21-4142 
for him to specifically identify the private records and 
grant VA permission to obtain them.  VA fully complied with 
these instructions.  The Veteran did not supply the missing 
records or return the forms as requested.  VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence to substantiate his claim for benefits so long as he 
adequately identifies those records and authorizes the 
Secretary to obtain them.  When necessary or requested, the 
veteran must cooperate with the VA in obtaining evidence.  If 
the veteran desires help, he cannot passively wait for it in 
circumstances where he has information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Based on the foregoing, the Board finds that the agency of 
jurisdiction substantially complied with the mandates of its 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).  The 
Veteran's representative has also acknowledged that VA has 
made a concerted effort to comply with the instructions in 
the June 2007 remand.  See Appellant's Brief, p. 6.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
adequately identified treatment records have been obtained.  
Hence, the case is ready for adjudication.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."          38 C.F.R. § 3.304(b).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The evidence of record shows that the Veteran was diagnosed 
with a left hydrocele sometime when he was a teenager, prior 
to his induction into the Army.  At his entrance examination 
in March 1969, his genitourinary system was noted to be 
abnormal.  The examining physician noted that the Veteran had 
a left hydrocele, but found that he was still qualified for 
induction.  The remainder of his service treatment records 
are silent for complaints of or treatment for pain or 
symptoms associated with his left hydrocele.  At his 
separation examination in April 1971, the Veteran's 
genitourinary system was marked as normal.  No defects and 
diagnoses were found.  At examination, the Veteran also 
filled out a Report of Medical History.  He denied all 
diseases and conditions listed, including rupture/hernia and 
a growth.  No symptoms, reports of pain, or disabilities were 
noted at his separation examination.  The Veteran reported no 
changes in his medical condition at separation in May 1971.

The Veteran's service treatment records are also silent for 
any diagnoses or complaints of a hernia while in service.  At 
entrance and separation, the Veteran denied ever having a 
hernia.  The records in the claims file are slightly 
conflicting, but sometime in 1971 or 1972, after separating 
from service, the Veteran was diagnosed with a left inguinal 
hernia and underwent traditional open repair surgery.  In 
1982, the Veteran was diagnosed with a right inguinal hernia, 
and he had traditional open repair surgery sometime between 
1989 and 1992.  The Veteran is currently diagnosed with a 
left inguinal hernia.  See April 2003 private reports, July 
2008 VA examination.  He is not currently diagnosed with a 
right inguinal hernia.  See id.

In June 2004, the Veteran was provided with the opportunity 
for a VA examiner to review the file and provide an opinion 
concerning the etiology of the Veteran's inguinal hernias.  
After reviewing the claims file, the examiner explained that 
a hydrocele is a collection of peritoneal fluid trapped on 
the lining of the intestinal wall, which allows the fluid to 
descend.  Abdominal contents may also descend, causing 
hernias, however, the hydrocele itself will not cause the 
development of a hernia.  Service treatment records showed no 
treatment for hernias.  The examiner opined, therefore, that 
is was not at least as likely as not that the Veteran's 
inguinal hernias were related to active duty service.

The Veteran's private physician provided an opinion in July 
2006, noting that the appellant's left hydrocele was the 
result of a hernia.  He noted that it was his medical opinion 
that "standing on his feet during the military could have 
exacerbated this condition."  The physician noted that the 
Veteran continues to have problems with pain and discomfort 
as a result of his hernia.

The Veteran was afforded a VA examination in July 2008.  The 
examining physician reviewed the claims file.  The Veteran 
complained of pain and discomfort in his groin since 1969.  
The physician noted that his course had been stable since the 
onset of his disability.  He was diagnosed with a small, left 
hydrocele, documented by ultrasound.  The examining physician 
was asked to determine whether the Veteran's left hydrocele 
underwent a permanent increase in disability during active 
duty service.  He opined that the Veteran's left hydrocele 
did not undergo a permanent increase in disability during 
active duty service.  He explained as his rationale that the 
left hydrocele noted on the induction physical was stable and 
had been asymptomatic because the Veteran had denied any 
symptoms of hernia or hydrocele on induction to military 
service.  Sick call notes and the exit physical indicate that 
the Veteran's left hydrocele remained stable because he had 
no symptoms.

At the July 2008 VA examination, the Veteran reported having 
a left hernia while in service.  He was diagnosed with a left 
inguinal hernia, but no right inguinal hernia was found.  The 
examiner was asked to provide an opinion as to whether it was 
at least as likely as not that any left and/or right inguinal 
hernia was caused by the Veteran's military service or caused 
or aggravated by the Veteran's left hydrocele.  The physician 
opined that the Veteran's left inguinal hernia was not at 
least likely as not caused by or a result of active duty 
service, nor was it caused by or aggravated by the left 
hydrocele.  For his rationale, he noted that medical 
literature does not support the notion that hydrocele 
contributes to hernia.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows that the Veteran was diagnosed with a left 
hydrocele at his pre-induction examination.  See March 1969 
examination.  The Veteran argues that an in-service duties 
aggravated his pre-existing left hydrocele, causing increased 
symptomatology and bilateral inguinal hernias.  The Veteran 
has also argued that he possibly developed his left hernia in 
service.  See Board hearing transcript, pp. 12-13.  The Board 
disagrees.

Left hydrocele

The Board finds that the Veteran's left hydrocele was not 
aggravated by active duty service.  The evidence of record 
shows that the Veteran had a pre-existing left hydrocele 
disability at induction, but he never complained of pain or 
sought treatment for worsening symptoms at any time during 
active duty service.  At separation, he did not report any 
symptoms.  In the July 2008 examination, the examining 
physician opined that the Veteran's left hydrocele did not 
undergo a permanent increase in disability during active duty 
service.  The Veteran's record does not have a positive 
opinion that his hydrocele underwent a permanent increase in 
disability during active duty service, and the component 
evidence of record does not show that it did, as all of his 
service treatment records are completely silent of complaints 
of any symptoms.  The Board notes that the Veteran has 
provided a July 2006 private opinion stating that the 
Veteran's hernia caused his hydrocele disability.  This 
conflicts with the entire record.  The Veteran, statements 
from the Veteran's family, and the medical examination upon 
entrance into active service all indicate that the hydrocele 
existed prior to active service.  Therefore, if the hydrocele 
existed prior to service, it would follow that the hernia 
that is said to have caused it also existed prior to service.  
However, as will be discussed in further detail below, all 
medical records other than this opinion show that the first 
diagnosis of a left hernia was in 1971 or 1972, after 
separation from service, and the right hernia was diagnosed 
even later.  The Board finds that as the July 2006 opinion 
was based upon an inaccurate medical history, then it is of 
little probative value.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993), see also McGraw v. Brown, 7 Vet. App. 138 
(1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Finally, as to the portion of the July 2006 opinion which 
says that the Veteran's standing on his feet during service 
"..could have exacerbated this condition", it is unclear as 
to whether the condition noted by the examiner refers to the 
Veteran's hydrocele or hernia.  To the extent that the 
reference is to the hydrocele, this opinion finds a mere 
possibility of aggravation, but does not express the 
requisite certainty for the veteran to prevail.  In essence 
the opinion is speculative.  Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  It is clearly outweighed by 
the July 2008 VA opinion stating that the hydrocele did not 
undergo an increase in disability in service, and provided 
the rationale that the Veteran was never treated for his 
hydrocele during service.  

The Veteran has argued that standing and lifting during 
active duty service aggravated his left hydrocele, and he has 
also provided a lay statement from another servicemember who 
witnessed the appellant complaining of groin pain in service.  
While the Board finds these statements credible, the 
probative value of these statements is outweighed by the 
evidence of record.  The Board finds more reliability in the 
Veteran's own statements made upon separation from service 
that denied symptomatology that could be related to a 
hydrocele.  These statements were made prior to the time when 
his interest in the outcome of his claims for compensation 
benefits arose.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (a pecuniary interest may affect the credibility of 
a claimant's testimony).  Furthermore, while the Veteran may 
have experienced some instances of pain in service, the 
evidence does not show that it amounted to aggravation.  As 
previously stated, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no 
evidence in service of treatment for the hydrocele, and the 
July 2008 VA opinion found that there was no permanent 
increase in disability.  Therefore, the preponderance of the 
evidence is against a finding that the Veteran's left 
hydrocele worsened during service.

Left inguinal hernia

The Veteran is currently diagnosed with a left inguinal 
hernia, and the Board finds that this qualifies as a current 
disability.  The record, however, does not show that the 
Veteran's left inguinal hernia is etiologically related to 
active duty service.
There is no indication that the Veteran was diagnosed with a 
left inguinal hernia at any time during service.  At entrance 
and separation examinations, he marked "no" under "have 
you ever had or have you now [a] hernia."  The service 
treatment records are silent for any complaints of groin pain 
or any diagnosis of a left inguinal hernia.

The Veteran was diagnosed with a left inguinal hernia 
sometime in 1971 or 1972 and underwent traditional open 
repair.  No opinion linking this hernia to active service has 
been provided.  In contrast, two competent opinions by 
examiners who fully reviewed the claims file noted in June 
2004 and July 2008 that it was not as least likely as not 
that the Veteran's inguinal hernia was related to service or 
to his left hydrocele disability.  Since the Board did not 
find that the Veteran's left hydrocele is service connected, 
however, it is moot as to whether it caused the left inguinal 
hernia.  See 38 C.F.R. § 3.310(a).  As previously discussed, 
the Board believes that the July 2006 opinion is of little 
probative value.  Besides, this opinion does not relate the 
left hernia to service.  A positive nexus opinion linking the 
Veteran's left inguinal hernia directly to service has not 
been provided.  Without a positive nexus opinion linking a 
left inguinal hernia directly to service, the Board finds 
that service connection cannot be granted.

Right inguinal hernia

The Veteran is not currently diagnosed with a right inguinal 
hernia.  He had traditional open repair for his right 
inguinal hernia sometime between 1989 and 1992, but since 
then, he has not been diagnosed with a right inguinal hernia 
disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a right 
inguinal hernia must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.

As for the residuals of the right inguinal hernia that was 
repaired between 1989 and 1992, the record does not show that 
it was etiologically related to active duty service.  There 
is no indication that the Veteran was diagnosed with a right 
inguinal hernia at any time during service.  At entrance and 
separation examinations, he marked "no" under "have you 
ever had or have you now [a] hernia."  The service treatment 
records are silent for any complaints of groin pain or any 
diagnosis of a right inguinal hernia.

A right inguinal hernia was not diagnosed until about 1982, 
which is more than 10 years after the Veteran's discharge 
from service.  No opinion linking this hernia to active 
service has been provided.  In contrast, the June 2004 VA 
opinion found that it was not as least likely as not that the 
Veteran's right inguinal hernia was related to service or to 
his left hydrocele disability.  Since the Board did not find 
that the Veteran's left hydrocele is service connected, 
however, it is moot as to whether it caused the right 
inguinal hernia.  See 38 C.F.R. § 3.310(a).  As previously 
discussed, the Board believes that the July 2006 opinion is 
of little probative value, nor does it relate the right 
hernia to service.  Without a positive nexus opinion linking 
a right inguinal hernia directly to service, the Board finds 
that service connection for the residuals of the right hernia 
repair cannot be granted.

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left hyrdrocele is 
denied.

Entitlement to service connection for a left inguinal hernia, 
to include as secondary to a left hydrocele, is denied.

Entitlement to service connection for a right inguinal hernia 
and the residuals of right hernia repair, to include as 
secondary to a left hydrocele, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


